DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,246,555 to Small et al. (Small).
Regarding claim 1, Small discloses a separable evacuation device (100), comprising an evacuation module (50), wherein the evacuation module comprises: a base (12), which is connected to an opening of a to-be-evacuated container (90); a vacuum pump (28), which is disposed on the base (Fig. 2) and configured to vacuum the to-be-evacuated container; a power supply assembly (batteries 32), which is connected to the vacuum pump and configured to supply power to the vacuum pump; and a control assembly (assembly of switches for controlling the device), which is connected to the power supply assembly and the vacuum pump (Fig. 2) and comprises a vacuum pressure switch (30), wherein the vacuum pressure switch is configured to detect an air pressure value in the to-be-evacuated container and control the power supply assembly to perform one of supplying power to the vacuum pump or powering off the vacuum pump (col. 4, lines 3-19).
Regarding claim 5, Small discloses the evacuation module further comprises a sealing ring (O-ring 16), which is disposed at a connection position of the base and the to-be-evacuated container (col. 3, lines 28-30).
Regarding claim 6, Small discloses a connection assembly (lid 24) is configured to be further disposed between the evacuation module and the to-be-evacuated container (Fig. 2), one end of the connection assembly is detachably connected to the base, and the other end of the connection assembly is detachably connected to the to-be-evacuated container (Fig. 2).
Regarding claim 7, Small discloses the power supply assembly comprises a rechargeable battery (batteries 32 are described as rechargeable batteries; abstract).
Regarding claim 9, Small discloses the control assembly further comprises a power switch (10), which is electrically connected to the power supply assembly and is configured to control an operation of the power supply assembly or stop the operation of the power supply assembly (switch 10 is an on/off switch which either allows power to flow from the batteries or cuts off power from the batteries).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Small in view of US Patent Application Publication 2008/0279702 to KIM (KIM).
Regarding claim 2, Small discloses the separable evacuation device according to claim 1 (above), but does not disclose an interaction assembly connected to the control assembly, wherein the interaction assembly is configured to display a status of the vacuum pressure switch and input a signal for controlling the vacuum pressure switch.  KIM teaches a portable vacuum device including an interaction assembly (combination of actuating button 24 and display 64), wherein the interaction assembly is configured to display a status of the vacuum pressure switch (via display 64) and input a signal (via actuating button 24) for controlling the vacuum pressure switch to allow for manual operation of the vacuum pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an interaction assembly as taught by KIM in the apparatus of Small such that the vacuum pump can be manually operated in addition to the automatic operation described by Small.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Small as modified by KIM as applied to claim 2 above, and further in view of US Patent Application Publication 2014/0196245 to Liter (Liter).
Regarding claim 3, Small as modified by KIM discloses the separable evacuation device according to claim 2 (above), but does not disclose the control assembly further comprises a first electromagnetic wave signal transceiver, a second electromagnetic wave signal transceiver is disposed on the interaction assembly, and the first electromagnetic wave signal transceiver and the second electromagnetic wave signal transceiver mutually transmit electromagnetic wave signals.  Liter teaches a vacuum cleaner which includes a control assembly (30) having a first electromagnetic wave signal transceiver (20), a second electromagnetic wave signal transceiver (140) is disposed on the interaction assembly (24), and the first electromagnetic wave signal transceiver and the second electromagnetic wave signal transceiver mutually transmit electromagnetic wave signals ([0055]-[0056]) for providing wireless communication between the controller and the interface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used first and second electromagnetic wave signal transceivers as taught by Liter in the system of Small as modified by KIM to provide wireless communication between the controller and the interface.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Small in view of US Patent 6,626,092 to Tarlow (Tarlow).
Regarding claim 4, Small discloses he separable evacuation device according to claim 1, and further discloses an air port (lower opening through which air flows during evacuation) is disposed on the base, but does not disclose a solenoid valve is disposed at the air port, and the solenoid valve is configured to be opened to communicate the to-be-evacuated container with outside atmosphere or be closed to isolate the to-be-evacuated container from the outside atmosphere.  Tarlow teaches a vacuum device including an air port (23) and a solenoid valve (8) disposed at the air port, and the solenoid valve is configured to be opened to communicate the to-be-evacuated container (14) with outside atmosphere or be closed to isolate the to-be-evacuated container from the outside atmosphere (when valve 8 is closed, container 14 is cut off from the atmosphere and when valve 8 is opened, container 14 can fluidly communicate with the atmosphere).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a solenoid valve as taught by Tarlow in the system of Small for isolating the container to be evacuated from the atmosphere or allowing airflow into the container, as desired.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Small in view of US Patent Application Publication 2020/0297536 to Samakar (Samakar).
Regarding claim 8, Small discloses the separable evacuation device according to claim 7 (see above), but does not disclose the power supply assembly further comprises a wireless charging coil, which is connected to the rechargeable battery and is configured to charge the rechargeable battery.  Small does disclose a charging stand 80 for recharging the batteries.  Samakar teaches a pump having a rechargeable battery and a wireless charging coil which is connected to the rechargeable battery and is configured to charge the rechargeable battery (see [0011]) which eliminates the need for wires or contacts between the battery and charger, thereby increasing convenience for the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the charger of Small with a wireless charger as taught by Samakar to  eliminates the need for wires or contacts between the battery and charger, thereby increasing convenience for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        August 31, 2022